﻿Mr. President, please accept my congratulations on your election to your high office. We are especially pleased that you, being a representative of a country with which we have friendly ties, are in the chair at the thirty-fourth session of the General Assembly. I wish you and Secretary-General Kurt Waldheim success in your work of great responsibility.
82.	We salute the new Member of the United Nations, Saint Lucia.
83.	I should like to express to the delegation of the People's Republic of Angola our deep sympathy on the passing away of President Antonio Agostinho Neto, a' great revolutionary and an outstanding African statesman.
84.	At the current session, just as at preceding ones, the General Assembly of the United Nations is particularly concerned with the struggle for peace and security. Conditions for this have certainly become more favourable, yet much remains to be done in order to afford all peoples a peaceful development. Aggression, threats to use force, smouldering conflicts, continuing colonial oppression and an obviously stepped-up arms race are in contradiction with the will of mankind and the purposes of the United Nations.
85.	Never should anyone forget that 40 years ago German fascism set the world ablaze, creating a holocaust that claimed the lives of 50 million people. The victory of the anti-Hitler coalition over this barbarism, a victory in which the Soviet people had a decisive share, opened the road to a new beginning. The struggle for peace, in which the German Democratic Republic participates fully, is to protect man's basic right to fife and, at the same time, to foster his right to live in a secure social environment. The Charter of the United Nations postulates peace as the supreme duty of States.
86.	The International Year of the Child has, as a matter of fact, brought even closer to the minds of people our generation's responsibility for the peaceful future of mankind.
87.	The preservation of peace remains the principal task of the United Nations. In this respect, it can firmly count on the socialist States. The declaration of the States Parties to the Warsaw Treaty issued in Moscow last November,  as well as the meeting their Foreign Ministers held in Budapest on 14 and 15 May 1979, testify to their persevering efforts to achieve effective measures for the advancement of peaceful coexistence.
88.	The United Nations increasingly draws strength from the movement of non-aligned States, which, at the Sixth Conference of Heads of State or Government of Non-Aligned Countries in Havana, impressively underlined its constructive role in international affairs.
89.	International security requires the unambiguous willingness of all States mutually to respect their fundamental rights and legitimate interests and to work collectively so that peace be guaranteed for good. This, in essence, is the categorical imperative of our time.
90.	The resulting actions, which are interdependent, are clearly definable.
91.	First, the arms race must be stopped and disarmament must be advanced by concrete steps in order for political detente to be backed up materially.
92.	Secondly, the political and legal pillars of peaceful coexistence must be reinforced, trust among States must be strengthened and disputes between States must be solved in conformity with the United Nations Charter, that is, peacefully.
93.	Thirdly, colonial and racist oppression must be eliminated and the right of peoples to self- determination must be ensured.
94.	Fourthly, mutually beneficial international co-operation must be developed as comprehensively as possible and must include the establishment of economic relations on an equal footing. That decision cannot be the prerogative of a few; rather, the United Nations, this world-embracing Organization, is called upon to redouble its efforts in this regard.
95.	Also, the world Organization should carefully see to it that no one can threaten or use military force to secure the supply of its energy and raw material needs.
96.	As a socialist State, the German Democratic Re-public, aware of the past and present, keeps an open mind on these tasks. The principles of international law are enshrined in its Constitution and determine its daily practical policy. When it was founded almost exactly 30 years ago, the country's first President, Wilhelm Pieck, pledged:
"We shall scrupulously fulfil all obligations of the Potsdam Agreement. In that way we want to regain the trust of the world and to rejoin the community of peace-loving, democratic peoples."
97.	On the eve of the thirtieth anniversary of the founding of our State, I can say that the people of the German Democratic Republic have redeemed that pledge. Siding with all peace-loving States, we persistently pursue the course of international security and coexistence in peace. Just like all other peoples, we need peace not only to secure, but also to augment, what we have accomplished.
98.	International security requires, first of all, arms limitation and disarmament. The tenth special session of the General Assembly elevated this conclusion to the rank of a maxim recognized by all States. We do not want to, and must not, tolerate tremendous creative potential and huge material resources being used to conceive and manufacture more and more cruel means of warfare. The arms race is no law of nature. It is in the hands of man alone whether to manufacture weapons or produce goods for everyday needs.
99.	The socialist States do everything in their power to achieve disarmament. They work hard and systematically for practical measures.
100.	We have noted with satisfaction that the non- aligned States reaffirmed at Havana the intention of bringing their growing international weight to bear to this end, And, as the World Peace Council's activities, for example, at the United Nations in New York in 1978 showed, civic forces too have an important word to say in defending the vital interests of peoples. In this way it will be possible to realize, step by step, the old humanist idea of eternal peace as an alternative to war and armament.
101.	There are some who, still ask the question whether stable peace and security can be achieved through disarmament or though armament. The answer should be obvious from the history of two world wars, for those two wars, as everyone knows, were preceded by armament programmes. And, as a matter of fact, nobody can really live a secure life today in the face of growing arsenals of nuclear and other weapons of mass destruction. The notion in certain quarters that a political potential for blackmail can be obtained through escalated armament has always been proved wrong. Ethics and reason therefore call for the cessation of the arms race and more security through disarmament.
102.	Naturally, the legitimate national security interests of the parties involved need to be taken into account at all stages of disarmament negotiations. However, such interests must not be misused as a pretext for opposing effective disarmament steps, and a declared readiness for arms limitation and disarmament must not be put in doubt by contradictory everyday practice. Thus, as is well known, a long-term armaments programme was adopted not far from here, precisely at the time when the United Nations was holding its tenth special session, devoted to disarmament.
103.	Disarmament requires constant and persistent forward movement. A political will for resolute action is needed in order to follow up the demands contained in the Final Document of the Tenth Special Session of the General Assembly. In the past, promising developments were quite frequently delayed or even interrupted for long periods. All the more significant, in our judgement, is the outcome of the Vienna meeting between Leonid Brezhnev, Chairman of the Presidium of the Supreme Soviet of the USSR, and Jimmy Carter, President of the United States. It has met with the whole-hearted approval of all people of goodwill and also produced a broad positive response in my country. The world-wide echo produced by the treaty resulting from the second round of the Strategic Arms Limitation Talks shows, like a mirror, that genuine steps towards arms limitation do improve the climate and trust among States. May that treaty therefore be ratified.
104.	The new treaty to limit the most dangerous strategic offensive aims quantitatively and qualitatively is the most important milestone thus far on the road to curbing the arms race and is also a major step towards improving Soviet-American relations and the international political climate. With its ratification the fabric of bilateral and multilateral agreements on arms limitation and disarmament would be woven closer, the threat of a thermonuclear war diminished, and the path to progress in other negotiations paved. What we have achieved should determinedly be used to take concrete disarmament steps. These include the prohibition of radiological and neutron weapons, as well as other means of mass destruction; the early conclusion of a treaty on the cessation of nuclear-weapon tests; and a strengthened non-proliferation regime for nuclear weapons. At long last, it should also be possible to make headway at the Vienna talks on the reduction of armed forces and armaments in Central Europe.
105.	For six years now the socialist States, including the German Democratic Republic as a direct party in the negotiations, have been waiting for a constructive approach on the part of all negotiating parties. Our proposals, which do not impinge anyone's security but on the contrary strengthen that of all and which are comprehensible to anyone willing to see, have been on the negotiating table for a long time.
106.	The demand to end the nuclear arms race is be-coming more and more urgent. We call upon all nuclear- weapon States to start, without delay, consultations and negotiations on the discontinuance of the manufacture of nuclear weapons and on the reduction of the stockpiles of such weapons.
107.	Following the aforementioned Vienna meeting between the Soviet Union and the United States of America, it is our expectation that the preparatory work for a world disarmament conference will also yield tangible results. The second SALT Treaty has furnished proof that most complex problems can be solved if realism and goodwill prevail.
108.	The German Democratic Republic fully supports the initiative of the Czechoslovak Socialist Republic which proposes the adoption of a declaration on international co-operation for disarmament. Such a declaration appears to be all the more pressing since the forces which capitalize on arms production and seek to conduct the power policy of an era now irrevocably gone by continue to offer obstinate resistance. Plans to deploy new nuclear weapons systems in Western Europe are cases in point. Using the myth of a threat from the East, they attempt to generate fear and to justify their arms build-ups which they misleadingly label a pent-up need.
109.	The people of the German Democratic Republic know from experience that, from the East, from the Soviet Union, come peace as well as the concept and the reality of peaceful coexistence. It is in the socialist countries that the great initiatives to strengthen international security and disarmament have originated in the past, and are still originating today. This is only logical, for socialism is the strongest buttress of peace.
110.	Disarmament is the direct and safest way to stable international security. It must be accompanied by treaties and agreements. This is what the States members of the Warsaw Treaty Organization were guided by when they presented their peace programme. Their proposals are aimed at excluding the use of force from international relations, at ensuring the sovereignty of States in every respect and at barring any interference in their internal affairs. Thanks to the efforts of the Warsaw Treaty States, relations among States in Europe have continued to improve in spite of a number of obstacles. This should be an encouragement to seek more; a standstill would be a step backward. This is why the socialist States propose that the renunciation of the use of force should be shored up with a treaty committing its parties not to be the first to use either atomic or conventional weapons.
111.	As a result, the international legal principle prohibiting the use of force, as laid down in Article 2, paragraph 4 of the United Nations Charter, would be strengthened and related to the principal dangers of our time. When it comes to an issue so vital to mankind, nothing should be left undone and every possibility should be used to exclude force from international affairs. Furthermore, it is necessary to strengthen trust among nations through precisely-worded agreements. For that purpose, the socialist States proposed a specific conference to be attended by the States signatories to the Helsinki Final Act.  The socialist States seek to ensure that the second review session of the Conference on Security and Co-operation in Europe, to be held in Madrid in 1980, will be held in a constructive manner. The meeting must help to advance detente.
112.	The European region, where the Second World War was unleashed, where after 1945 cold war poisoned the international climate and where the biggest military capabilities are concentrated today, has a special need for arms limitation and disarmament and for stable, good-neighbourly relations among all States. For 30 years, there have been two sovereign German States with social systems which are diametrically opposed. The existence of these two States and the recognition of the inviolability of the border between them have become both an important and an indispensable element of the political balance in Europe. This element is one of the foundations of durable security and peace in our continent. Anybody who, under any pretext whatsoever, engages in altering these results of post-war history or substitutes illusions for realities is, wit-tingly or unwittingly, of no good service to European security and world peace as this is encouragement to the forces of revanchism. It is certainly appropriate to recall this once more in view of the fact that Fascist Germany's attack on the borders of its eastern neighbour, Poland, on 1 September 1939, precipitated the most devastating war in human history.
113.	The German Democratic Republic, for its part, will not be found wanting in its readiness to develop with Western neighbouring States, including the Federal Republic of Germany, mutually advantageous relations in accordance with the Helsinki Final Act. This constitutes a policy which is not only realistic, but also downright responsible, and which takes into account the interest of European peoples in lasting detente and relies on the well-known set of European treaties, whose beneficial effects on reducing tension are recognized by people the world over. And for that matter, I should like to add the following. Security and cooperation in Europe also presuppose a stable and peaceful situation in and around West Berlin. The gauge with which to measure the will to detente is a strict respect for the status of West Berlin as defined, binding on all, in the four-Power Agreement.  Any intention to alter or circumvent the balance of interests achieved is bound to lead to tension.
114.	The German Democratic Republic is aware that stability and confidence-building are not only a regional but also a global concern. For that reason, high priority ought to be accorded to the conclusion of a world treaty on the non-use of force. If such a treaty could be put into effect, the threat of aggression and military conflict would be diminished. A general prohibition of the use of nuclear weapons would also be conceivable within its framework. The right to self-defence in the event of aggression, as guaranteed under the United Nations Charter, would remain unaffected, since the treaty would obviously have to promote and create a situation i n which it would no longer be necessary to resort to this right. The conclusion of an agreement on the non-use of nuclear weapons against nuclear-weapon-free States and the prohibition of the stationing of such weapons in territories where there are no such weapons at present would no doubt be steps in that direction.
115.	The public advocacy, by certain mass media, of war, hatred among peoples and the arms race run counter to the strengthening of international security. Last year's UNESCO declaration on that subject seeks to prevent this. It would be useful if the United Nations Secretariat were to furnish information as to what publicity is given all over the world to arms limitation efforts.
116.	The same measure of attention must be paid to increasing Fascist and neo-Fascist activity, a fact which Mr. Erich Honecker, General Secretary of the Central Committee of the Socialist Unity Party of Germany and Chairman of the Council of State of the German Democratic Republic, pointed out during his talks in April of this year with Mr. Kurt Waldheim, the Secretary-General of the United Nations.
117.	Those who seek to terrorize public opinion engage in slander campaigns and preach hatred among peoples and races can easily be identified as the most extreme enemies of peace, international understanding and human rights. They must be opposed with resolve before peoples have to suffer the consequences. Tolerance or even leniency would be dangerous. The birth of the United Nations and its mandate are inseparably connected with the victory over Fascist barbarity. Abhorrence of evils done must include vigilance and determination to nip all new attempts in the bud. The activities of neo-Fascist forces require an adequately vigorous response by the United Nations.
118.	We who are committed to preventing the outbreak of a third world war welcome the proposal put forward by the USSR to condemn from this rostrum hegemonic policies in all their manifestations . We view this as a suitable means of strengthening the principles of the United Nations Charter and of urging their implementation. Unqualified respect for the sovereign equality of all States and the protection of their independence are essential for this Organization to be able to fulfil its great tasks. We support the Soviet proposal because we are conscious of the commitment to peace, which our workers' and farmers' State solemnly declared after Hitler fascism, the epitome of hegemonism at its worst, was crushed.
119.	Unresolved international conflicts and gross violations of the Charter of the United Nations impair international security. Moreover, there are certain circles which are arrogant enough to claim for themselves a "right to undertake punitive action". Aggression was launched against the Socialist Republic of Viet Nam, which is a close friend of the German Democratic Republic. Only determined defence and world-wide international solidarity with those attacked stopped that wanton act.
120.	The unending attempts to take advantage of the refugee problem in South-East Asia also cause us concern. This problem was created as a result of the imperialist policy of aggression in order to destabilize the situation in the region. It is obvious that someone has pulled the wires, namely the same forces who want to halt peaceful construction in Viet Nam, Laos, Kampuchea and other States. We express solidarity with the peoples of Indo-China, who are defending resolutely their right to self-determination and peace in their region. The seat of Kampuchea here in this Organization belongs to the People's Republic of Kampuchea.
121.	It has been proved over and over again that the principles of the Charter of the United Nations form the appropriate basis upon which to solve problems between States. If that basis is rejected, no lasting solution is possible. Thus, as everyone can see, the separate agreement in the Middle East has only aggravated the situation. The conflict area is being turned into a huge arsenal of most modern weaponry. New aggressive acts against Arab States are threatening. Lebanon's sovereignty is being trampled upon. Israel's withdrawal from all territories occupied since 1967 and the guarantee of the Palestinian people's right to self- determination, including the right to form a State of their own, remain fundamental prerequisites for peace and security of all States in the Middle East. The decisions adopted by the world Organization do not permit of its involvement in separative manoeuvres which, as even their advocates have come to realize, have led into a blind alley, because by such manoeuvres the rights of the Palestinian people are ignored. Our particular solidarity is with the just struggle of the Palestine Liberation Organization [PLO], the sole legitimate representative of the Palestinian people.
122.	Also in regard to Cyprus, it is necessary to implement the United Nations decisions, in consistency with its Charter, so as to enable the Cypriot people to live in peace.
123 The German Democratic Republic supports the people of Afghanistan in their efforts to build up a new fife for themselves, free from colonial exploitation and foreign interference.
124 With the same measure of sympathy and solidarity we have been following the revolutionary events in Nicaragua, whose representative impressed this forum with his statement.
125.	The situation in southern Africa is a permanent threat to peace and security, and not only in that region. To eliminate that source of conflict, the unimpeded implementation of the right to self-determination of the peoples in southern Africa, and the complete liberation of that continent from racism, colonialism and neo-colonialism will be needed.
126.	No lasting solution of this problem can be achieved until the peoples of Zimbabwe and Namibia attain genuine independence and power is transferred to their legitimate representatives, the Patriotic Front and the South West Africa People's Organization [SWAPO], respectively.
127.	The German Democratic Republic persistently denounces all attempts to set up illegal regimes in those countries, and it calls urgently for the enforcement of the sanctions imposed by the United Nations against Rhodesia and for effective sanctions against South Africa to be adopted by the Security Council of the United Nations. The German Democratic Republic emphatically condemns the continuing acts of aggression committed by the racist regimes against Angola, Mozambique, Zambia and other nations.
128.	As Mr. Honecker stressed during his tour of some African States earlier this year, the peoples of Africa in their difficult struggle can rely firmly upon the German Democratic Republic and the other States of the socialist community.
129.	The resolution of global issues affecting mankind requires a greater degree of co-operation under the United Nations system so that hunger and epidemics may be eradicated, problems of energy supply and environmental protection solved and new areas of activity opened up to mankind. This is closely related to the efforts to strengthen international security. Is it not essentially the same problem that we are addressing ourselves to in restructuring international economic relations on a democratic basis? The perpetuation of the neo-colonialist division of labour in the interests of international corporations is a source of conflict. It is not least because of these fundamental considerations that—as was reaffirmed at the fifth session of UNCTAD—the German Democratic Republic backs the developing countries' insistence on the removal of old imperialist dependencies. In this context, it is the inalienable right of all States and peoples to exercise control over their natural resources.
130.	The Charter of the United Nations, Mr. President, commits the Organization to enhancing its role for the maintenance and deepening of international security. The Security Council bears special responsibility. The composition and operation of this principal organ are up to date and make co-operation possible, indeed necessary, among the permanent members of the Security Council, which are also nuclear-weapon States.
131. At a time of sharpening confrontation about the future course of international events, many people have pinned their hopes on the United Nations. This Organization should and can bring its weight to bear for the benefit of good relations among States. The German Democratic Republic, for its part, will make its contribution to that end.
